department of the treasury ya internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ l also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s gz y department of the treasury internal_revenue_service cincinnati oh legend c formation date d objects related to club purposes e membership criteria f meeting place h particular type of club event dear date date employer id number contact person id number contact telephone number contact fax number uil issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you are an unincorporated association formed on c as a social organization that promotes individuality and self-expression of members and the public through education and the display exhibition and celebration of d in a non-judgmental and encouraging environment we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records you are governed by the council new members of which are selected from the general membership by the unanimous vote of the council your membership is limited to e members must agree to abide by your charter and bylaws and must reside within a -mile radius of the club’s home f they must attend at least one club event each quarter and pay annual dues dues are used to cover incidental costs such as website and entry fees for activities such as parades members have the right to purchase club patches and pins with the club’s insignia club events include h club socials club fundraisers or other club sanctioned events you have monthly socials at a f or other public establishments it is unclear how h differ from club socials however a flyer you shared indicates that h are held monthly the events are also open to the general_public you charge no fees for the monthly socials however you collect donations at the monthly social events and contribute them to selected charities you offer hands-on training in certain skills and techniques of interest to your members occasionally you provide educational opportunities about community history and you sponsor an annual pageant h are posted on a public facebook page educational events are posted on a private facebook page the member hosting the educational event informs h attendees of the event and after screening those interested in participating invites participants to the event venue you estimate that devoted to educational activities -_ percent of your total time is devoted to social events and percent of your total time is your projected income includes donations from your members donations received from monthly f socials and annual fundraising income from educational events law sec_501 of the code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 b iv of the regulations provides that in no case shall an organization be considered organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provide that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare sec_1_501_c_3_-1 defines education as a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_77_366 1977_2_cb_192 describes a nonprofit organization that arranges and conducts winter cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities it did not operate exclusively for exempt purposes and therefore did not qualify for exemption revrul_78_305 1978_2_cb_172 describes an organization formed to educate the public about homosexuality in order to foster an understanding and tolerance of homosexuals and their problems which letter rev catalog number 47630w qualifies for exemption under section s01 c of the code the organization collects factual information relating to the role of seminars forums and discussion groups to the public materials distributed to the public include copies of surveys summaries of opinion polls scholarly statements publications of government agencies and policy resolutions adopted by educational medical scientific and religious organizations the organization accumulates factual information through the use of opinion polls and independently compiled statistical data from research groups and clinical organizations all materials disseminated by the organization contain a full documentation of the facts relied upon to support conclusions contained therein in society and disseminates this information through in better business bureau v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable or educational_purposes as required by sec_1_501_c_3_-1 of the regulations organizational_test your charter does not contain the required purpose and dissolution provisions of sec_501 of the code your stated purpose to provide social events to promote individuality and self-expression for your membership are broader than the purposes specified in sec_501 and sec_1_501_c_3_-1 regulations iv of the percent is devoted to social activities furthermore the collection of donations for charity always although you state you contribute any donations you receive during your events to charitable organizations and provide educational opportunities for your membership more than an insubstantial amount of your total activities appears to occur in the context of your social events as incidental to them for example your flyer only promotes attendance at h making no mention of charitable or educational activities your club functions therefore appear to primarily serve a social purpose any charitable purpose being subordinate social activities do not further charitable purposes described in sec_1_501_c_3_-1 or educational_purposes described in sec_1_501_c_3_-1 therefore you are not engaged primarily in activities which accomplish one or more such exempt purposes specified in sec_501 as required by sec_1 c - c of the income_tax regulations you are like the organization in revrul_77_366 which carries on religious and charitable activities but does not qualify for exemption because a substantial amount of its time is devoted to social activities like the organization in better business bureau a single non-charitable purpose that is substantial in nature defeats exemption for you regardless of the number or importance of your charitable and educational_purposes operational_test you are distinguished from the organization described in revrul_78_305 the activities you have described as educational are not open to the public anyone attending your educational events must go through your social event to be screened and privately invited to the events the activities have the character of personal instruction and are not designed to foster understanding and tolerance through public seminars forums and discussion groups and publications letter rev catalog number 47630w conclusion organizational based on the above we find that you are not organized and operated for exempt purposes within the meaning of sec_501 of the code specifically you do not meet the organizational_test for exemption because your organizing document does not contain the necessary c language operational you do not meet the operational_test for exemption because more than an insubstantial amount of your activities is social in order to qualify for exemption under sec_501 your activities must be exclusively educational and or charitable more than an insubstantial amount of your activities is devoted to social activities accordingly we conclude you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with e anexplanation of why you disagree including any supporting documents the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e one of the following declarations the law or authority if any you are relying on for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t letter rev catalog number 47630w a ys already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w
